Citation Nr: 0315796	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318(b) (West 2002).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service extending from 
October 1967 to January 1973.  He died on April [redacted], 1999, and 
is survived by his spouse, the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO, 
which denied the benefits sought on appeal.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has long held that the VA's duty to assist veterans 
in developing facts pertinent to well-grounded claims, which 
is mandated by law and applicable regulation, includes 
obtaining pertinent medical records, even if not requested to 
do so by the appellant, when the VA is placed on notice that 
such records exist.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992); See also, Veterans Claims Assistance Act of 2000 
(VCAA).  

The appellant contends that the April 1999 death of her 
husband, a veteran, was related to his service-connected 
post-traumatic stress disorder (PTSD).  The Board notes that 
the veteran's service-connected PTSD was rated as 100 percent 
disabling at the time of his death in April 1999, and had 
been so evaluated since March 1991.  While the RO has 
obtained treatment records through March 1999, the 
certificate of death indicates that the veteran died at East 
Texas Medical Center, and copies of these terminal treatment 
records have not been requested or obtained at the RO.  The 
Board recognizes that treatment records have been obtained or 
received at the RO, but these records are dated no later than 
March 27, 1999, and do not appear to include any terminal 
treatment records, or records from East Texas Medical Center.  
This development can not be completed at the Board.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003); See also, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A.  Due to the change in law brought about by VCAA, 
notice of which was provided to the appellant in March 2001, 
and in light of the RO's failure to request and obtain the 
veteran's terminal treatment records, a remand in this case 
is required, to include compliance with the notice and duty 
to assist provisions contained in the new law.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should request and obtain 
complete copies of the veteran's terminal 
treatment records from East Texas Medical 
Center for use in the appeal.  

2.  The appellant should also be provided 
an opportunity to submit any additional 
evidence in support of her claims on 
appeal.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied. 

4.  Thereafter, the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 
U.S.C.A. § 1318(b) (West 2002).  If the 
decision, in whole or in part, remains 
adverse to the appellant, she and her 
representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


